Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  October 11, 2019                                                               Bridget M. McCormack,
                                                                                               Chief Justice

  158098                                                                              David F. Viviano,
                                                                                      Chief Justice Pro Tem

                                                                                    Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                       Brian K. Zahra
            Plaintiff-Appellee,                                                    Richard H. Bernstein
                                                                                   Elizabeth T. Clement
  v                                                       SC: 158098               Megan K. Cavanagh,
                                                                                                    Justices
                                                          COA: 343551
                                                          Wayne CC: 86-006219-FC;
                                                          86-006250-FH
  ERIC MIGUEL DOWDY,
             Defendant-Appellant.
  _________________________________________/

         By order of February 4, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 24, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).

         CAVANAGH, J. (concurring).

         I concur in the denial of leave to appeal in this case, but write separately to
  highlight particular circumstances I believe should be considered in future Parole Board
  decisions.

         In 1987 defendant was sentenced for two second-degree murder convictions to
  terms of 30 to 45 years’ imprisonment, to be served concurrently to each other and
  consecutively to 2-year sentences for two felony-firearm convictions. At that time,
  conventional thinking was that parole would be achieved earlier from a parolable life
  sentence than from the effective 32-year minimum term defendant had received.
  Defendant’s attorney filed a motion for resentencing seeking a parolable life sentence.
  Indeed, defendant had a sentencing agreement to that effect in one of his cases. The trial
  court granted the motion, converting defendant’s sentence to parolable life.

        However, the Parole Board’s practices changed before it considered defendant’s
  case. See Yantus, Sentence Creep: Increasing Penalties in Michigan and the Need for
                                                                                                               2

Sentencing Reform, 47 U Mich J L Reform 645, 690 (Spring 2014) (noting that,
“[a]lthough many sentencing judges imposed a life sentence before 1992 with the
assumption that the inmate would be eligible for parole, and presumptively released on
parole after twelve to twenty years, [after 1992] this was no longer the state’s practice”).
Thirty-two years later, after his original 32-year minimum sentence would have ended,
defendant remains in prison. The Parole Board has many factors to weigh in each of its
decisions, to be sure. But when the Parole Board next considers this case, it might also
consider that the trial court may have intended this defendant to have been paroled
already.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 11, 2019
       p1008
                                                                             Clerk